IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


ORLANDO BAEZ,                             : No. 71 WM 2015
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
COURT OF COMMON PLEAS OF                  :
GREENE COUNTY AND BRIAN                   :
TENNANT, SHERIFF OF GREENE                :
COUNTY,                                   :
                                          :
                   Respondents            :


                                     ORDER



PER CURIAM

      AND NOW, this 17th day of November, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.